DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. Applicant argues that instant independent claims 1 and 18 require the limitations of “the test body being made at least partially from a material that is adapted to be impregnated with perfume” and “the test body being rigid,” and that Gueret fails to disclose such a test body.   The Examiner respectfully disagrees.   Gueret clearly discloses a test body/applicator (6, 7, 9) that is rigid (“the test body/applicator may comprise at least one of a rigid and a semi-rigid material” (see para 0017 and claim 9 of Gueret), an additionally that is at least partially made from a material that is adapted to be impregnated with a perfume.  Gueret clearly discloses that the test body/applicator may at least partially include flocking, which is porous and capable of being impregnated with a perfume, and that the flocking may comprise at least one of rayon, nylon, viscose, silk, and polyester (see para 0022 and claims 14 and 35 of Gueret).  The materials of “silk” and “viscose” are clearly porous materials capable of being impregnated with a perfume, both being fabric materials.  These disclosures by Gueret clearly meet the aforementioned claim limitations of instant independent claims 1 and 18, since Gueret does not limit the test body/applicator, and it “may” comprise a rigid material and at least partially made from a material that is adapted to be impregnated with perfume.  Applicant alleges that since Gueret employs the term “impregnate” or “impregnations” in regards to other elements within the Gueret disclosure, that it the materials that Gueret discloses cannot be impregnated with perfume.  This argument is irrelevant, since the materials disclosed by Gueret that may form the test body/applicator are clearly and inherently capable of being impregnated with perfume.
Applicant further argues that since Gueret discloses that the test body/applicator may be wiped, leaving very little excess product on the application surface, that this implies a surface transfer only.  The Examiner respectfully disagrees, and Applicant is making incorrect assumptions regarding the Gueret disclosure, since Guret, once again, clearly discloses the materials employed making up the test body/applicator are inherently capable of being impregnated with perfume.  Then the Applicant argues that since Gueret discloses the material from which the test body/applicator is made may be optionally porous, that it is not the same as being made from an impregnatable material because, at a minimum, some porous materials are not capable of being impregnated.  However, using Applicant’s own argument, some porous materials are capable of being impregnated.  Regardless, a porous material is inherently capable of being impregnated.  Furthermore, the term “porous” is broadly defined as: a material having minute spaces or holes through which may pass; permeable to fluids.  In addition, the instant disclosure states: “For example, the test body 16 may be made from a porous material selected from among a ceramic, Porex®, a cellulose, a plaster, etc. and more generally any material designed for absorbing odor molecules in the liquid or gaseous state.”  Viscose, disclosed by Gueret, is a material comprising cellulose, thus must inherently be porous and capable of being impregnated, based on the Applicant’s own disclosure.  Applicant further argues, in regards to instant dependent claims 2 and 19, that Gueret fails to disclose the test body/applicator does not contain cellulose, but this has been refuted above.
Applicant then argues about the claim limitations “a housing comprising an opening on a side face of the housing” and “a test body designed to be at least partially inserted into the housing through the opening,” and that Gueret fails to disclose these limitations alleging the product would flow out and would allegedly not function.  The Examiner respectfully disagrees.  The instant claims fail to limit the term “side face of the housing,” relative to any other “side” or “side face.”  That is, the claims do not limit the housing to, for example, “a top side face, multiple side faces perpendicular to the top side face and a bottom side face, the multiple side faces also perpendicular to the multiple side faces and parallel to the top side face.”  As such, any “face” of the housing disclosed by Gueret is inherently a “side face” that is, a “top side face,” thus the “side face” disclosed by Gueret meets the broad limitation of “side face” recited in the claim(s).  
Applicant further agues the combination of the references to reject instant dependent claims 5-9, alleging the disclosure of Bennet cannot be combined with the teachings of Gueret, alleging aspects of Gueret’s structure and alleged functionality would not permit some further alleged operability of the test body/applicator of Gueret.  The Examiner respectfully disagrees.  Both Bennet and Gueret teach elements that function identically, capable of holding and transferring perfume/scented fluid.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the disclosed structures and capabilities of both references would clearly suggest the combination of prior art references.
Then Applicant argues against the combination of Gueret and Bennet with the Warner reference, however, Applicant fails to address the obviousness rationale employed by the Examiner.  Applicant essentially makes arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Once again the Applicant fails to address the complete rejection made by the Examiner regarding instant dependent claim 8.
Then Applicant argues against the combination of Gueret and Allan, arguing that Allen teaches a refrigerated container with an attached cap, but no test body and that because Allan does not disclose a test body, it cannot be combined with Gueret.  Once again, Applicant fails to address the rejection made by the Examiner and the obviousness rationale employed. 
Lastly, in specific regards to the amendments to instant claims 2 and 19, replacing the limitation Porex® with “porous plastic” constitutes new matter.  The Applicant provides a website and alleges that it is ‘well known that Porex® produces porous plastic material, however, that is not evidence that the Applicant has possession of the limitation “porous plastic.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has added the limitation “porous plastic” to the claims, which constitutes new matter.  The originally filed application is devoid of the limitation of “porous plastic.”   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2002/0057939 to Gueret.  Gueret discloses a system for the intended use of testing a perfume (see entire reference, in particular para 0001, 0035, 00063, 0067) having all of the elements recited including a housing (2, 3, 4, 5) having an opening (11) on a top side face of the housing (as recited in instant independent claim 18); a test body (6, 7, 9) extending along a longitudinal axis/direction (X) and designed to be at least partially inserted in the housing through the opening, the test body being made at least partially from a material that is rigid (see para 0017 and dependent claim 9) and is adapted/configured to be impregnated with perfume, being a “not soluble” or “insoluble” porous material, including open-cell foam, semi-open-cell foam, an elastomer (polyurethane or polyether, sintered material, a felt (i.e. natural fiber, which can comprise cellulose, and may further comprise a flock/flocking (9), which can comprise viscose, which is a semi-synthetic type of rayon fabric made from wood pulp, thus contains cellulose (see dependent claim 10 and 14) (as recited in instant dependent claim 2 and instant independent claim 19) (see paras 0020, 0041, 0051) or any one or more of other material, such as a thermoplastic material; a perfume-dispensing device (16, 40, 57) includes at least one perfume-impregnating body with which the test body is designed to come into contact when the test body is inserted into the housing through the opening (see Fig. 1B, 2B, 3B), the perfume-impregnating body being designed to be loaded with a perfume and to impregnate the test body with the perfume when it comes into contact with the test body (as recited in instant independent claims 1, 18 and 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0057939 to Gueret to claim 1 above, and further in view of U.S. 2010/0147969 to Bennett et al.   Gueret discloses a system for testing a perfume having all of the previously recited elements.  Gueret and De Laforcade do not expressly disclose that the perfume-dispensing device includes a plurality of perfume-impregnating bodies in the form of solid perfumed elements in the form of granules, chips, beads, or capsules or are made from plastic, mineral salts, wax, soap, or gel (as recited in instant dependent claims 5-7).  Bennett et al. disclose a fragrance/perfume-dispensing device (see entire reference) including a plurality of perfume-impregnated bodies in the form of solid perfumed elements in the form of granules/beads (para 0002) being amorphous or crystalline solids, which can comprise silica sand, calcium carbonate sand, salt or starch, among others (para 0002) including gypsum or other materials (paras 0015 and 0020), as well as including coatings of resin, lacquer, enamel, latex or polymers (para 0036) thus Bennett et al. does not limit the material making up the granular perfume-impregnated bodies/elements.  In any event, Bennett et al. clearly disclose a fragrance/perfume-dispensing device having the plurality of granules being fragrance/perfume-impregnated bodies/solid elements can be made of mineral salts and plastic, thus teaching all of the elements recited in instant dependent claims 5-7.  It would have been obvious to one having ordinary skill in the art prior to the filing of the instant claimed invention to employ the granular plurality of perfume-impregnated bodies/elements and associated materials making them up, as taught by Bennett et al., modifying the perfume-dispensing device disclosed by Gueret, thus providing increased longevity and a reduced evaporation rate of the impregnated fragrance/perfume (para 0013 of Bennet et al.) as well as the ability to control fragrance/perfume and bodies/elements ratios (0022), among other advantages.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0057939 to Gueret and U.S. 2010/0147969 to Bennett et al.as applied to claims 1 and 5 above, and further in view of U.S. 5,339,477 to Warner et al.  Gueret and Bennett et al. disclose a system for testing a perfume having all of the previously elements recited in instant claims 1 and 5.  Gueret and Bennett et al. do not explicitly disclose the perfume dispensing device comprises a perfume charger containing the perfumed/fragrance elements (as recited in instant dependent claim 8).  In general regards to instant dependent claim 8, employing a charger or some similar structure is potentially within the housing to hold/contain the perfume/fragrance elements would be well within the ordinary skill level in the art and obvious, before the filing date of the instant claimed invention, for ease of replacement of perfume-dispensing devices to substitute for other/additional perfumes/fragrances, as desired by a user, as well as easing discarding the perfumed-impregnated bodies once depleted, if desired by a user.  Furthermore, the instant disclosure does not recite any criticality to a charger in combination with the system housing, other than to simply contain the perfume/fragrance elements, and explicitly states: “When the system 10 does not comprise a perfume charger 24, it is of course possible to change directly the perfumed elements 26 cointined in the housing.”  Thus, the instant claimed invention would function equivalently without a charger, and employ just a housing, as does Gueret and Bennett et al.   In addition to the above, Warner et al. disclose a system wherein a charger (74) is employed in a housing (48), the charger containing foam body impregnated with a solvent/aromatic with an opening capable of receiving a test body.  It would have been obvious to one having ordinary skill in the art before the filing of the instant invention to employ a charger within the housing of the perfume-dispensing device, as taught by Warner et al., modifying the system disclosed by Gueret and Bennett et al., thus providing ease of replacement and/or discarding (see abstract of Warner et al.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0057939 to Gueret as applied to claim 1 above, and further in view of U.S. U.S. 4,961,324 to Allan.  Gueret discloses a system having all of the previously recited elements of instant independent claim 1.  Gueret does not explicitly disclose employing a tether connected to the test body to the housing, as recited in instant dependent claim 14.   It is well known by those of ordinary skill in the art before the effective filing date of the instant invention to employ connecting flexible tethers/lines/hinges to structural components to prevent loss or misplacement of connected elements, thus ensuring the structural elements remain together always.  This is evidenced by Allan (see entire reference) which discloses a system wherein a cap includes a flexible tether line (17) mounted to an anchor tab (18) secured to an exterior surface of a housing/container (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to employ a tether, as recite in instant dependent claim 14, to the test body and the housing, as taught by Allen, modifying the system disclosed by Gueret, thus preventing loss of the test body (Allen: col. 4, lines 8-11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861